Citation Nr: 1412082	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to an initial increased rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and P.S. 


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1972, May 1974 to June 1983 and July 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for PTSD evaluated at 30 percent.

During the course of the appeal in rating decisions from October 2010 and February 2013 the Veteran was granted an increase for PTSD to 50 percent effective September 1, 2006.  The Veteran has expressed continued dissatisfaction with his current rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

In an April 2013 statement, the Veteran's representative appears to raise the issue of clear and unmistakable error in a prior RO decision.  This matter is referred to the RO for additional action, if appropriate.




FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  Sleep apnea did not manifest during service and any current diagnosis of sleep apnea is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

October 2006, May 2010 and August 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the February 2013 statement of the cases.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his PTSD during the period under consideration in this appeal and why he felt his sleep apnea was related to his military service.  It is also clear from the lay statements provided by the Veteran and witnesses that they understood that they could understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2013)

The Veteran has been afforded VA contract examinations for PTSD in May 2009, September 2010 and November 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA contract examiners considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination reports contain sufficient bases and findings for the Board to render a decision in this appeal.  

A medical opinion was provided regarding the Veteran's sleep apnea in November 2012.  The 2012 VA contract physician considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

      Factual Background 

The Veteran contends his service connected PTSD warrants an initial rating in excess of 50 percent.  

In support of his claim the Veteran submitted police reports relating of a 2002 domestic violence arrest and a 1996 arrest for driving while intoxicated.  

The Veteran's daughter submitted a statement in February 2007.  She reported violent behavior from her father which included abusing a family dog, killing another family dog and hitting her with a belt.  Her father threatened to kill her and her mother.  On one occasion in September 2002 he got his gun, undressed, and threatened to kill himself and her mother.  She noted her parents had many arguments and her father continued to become more angry and depressed.  She remembered the Veteran was caught drinking and driving many times and her mom would often pick him up from military jail.  He also drove with her in the car after drinking.  

Over the course of the appellate period, the Veteran has been afforded three contract VA PTSD examinations.  The first contract VA examination was provided in May 2009 where the Veteran was provided a diagnosis of PTSD and alcohol dependence.  Although the mental conditions were separate diagnoses, they were related and originated in the Vietnam War because alcohol was used to cope with his war memories.  

The 2009 examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment with a decrease in work efficiency and occupational tasks.  He functioned satisfactorily with routine behavior, self-care and normal conversation.  The Veteran did not have difficulty understanding commands and appeared to pose no threat of persistent danger or injury to self or others.  The prognosis for psychiatric condition was good because despite of the intensity of his symptoms he had kept most of them under control.  

During the Veteran's 2009 mental status examination the Veteran had an anxious, irritable and sad mood with an intense affect.  Orientation, communication and speech were normal.  Appearance and hygiene were appropriate.  Judgment was not impaired; abstract thinking was normal and memory was within normal limits.  Thought process and behavior were appropriate.  Concentration was slightly decreased and serial 7s were performed with one error.  He had no delusions, hallucinations, homicidal or suicidal thoughts.  There was no history of obsessional thoughts or rituals or report of panic attacks.  

The Veteran's 2009 PTSD symptoms included persistent re-experiencing of the traumatic event through recurrent and intrusive distressing recollections and dreams (nightmares), avoidance of thoughts, feelings, conversations, activities and/or place/people that were reminders of trauma.  His recurrent recollections of the events made him anxious.  He did not remember his recurrent dreams but he woke up anxious and in sweat.  He reacted emotionally and physically when reminded about the war, including documentaries or movies.  The Veteran had a feeling of detachment or estrangement from others and a restricted range of affect.  He indicated he was less interested in activities that he used to enjoy, such as hunting.  There were persistent symptoms of increased arousal demonstrated by: difficulty falling or staying asleep, difficulty concentrating, irritability and outbursts of anger, hypervigilance and exaggerated startle response.  The Veteran could not keep his gun at home because he reacted too fast.  He needed to sit with his back against a wall so he could see whoever was around him.  The condition was chronic and the disturbances caused distress or impairment in social, occupations and other areas of functioning.  He was assigned a GAF score of 55.  

The Veteran provided subjective complaints during his 2009 VA contract examination.  He stated he was able to control his symptoms but they always got to him.  Symptoms occurred once to twice a week.  His total daily functioning was impacted by feeling tired.  He had no other psychiatric diagnosis and had not sought treatment for a psychiatric disorder in the past.  He did not have legal problems prior to service but after service he had problems which mostly involved drinking.  He was often kept in a military jail until his wife came to get him.  Consequences of his alcohol abuse were anger, domestic violence and a poor relationship with his daughter.  The Veteran reported a good relationship with his wife because she was tolerant of him and a good relationship with his son.  His daily activities changed since developing a mental condition which involved violent outbursts and drinking which had diminished within five years prior to the examination.  The Veteran was self-employed.  

The Veteran was next afforded a contract VA PTSD examination in September 2010.  The VA examiner opined the Veteran had difficulty maintaining effective work and social relationships because he had poor tolerance to frustration and became easily angry at others with intermittent intrusive violent thoughts toward others.  He had difficulty maintaining an effective family role functioning because he had frequent friction in his interaction with his family.  He had intermittent inabilities in performing recreational or leisurely pursuits because he found that periods of enjoyment of any activity is usually of very short duration due to his unpredictable and unprovoked anger.  The VA examiner stated the Veteran's psychosocial and functional status and quality of life were affected by social withdrawal, alcoholism and poor interaction with others.  He had no difficulty understanding commands or problems with his physical health.  The Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for psychiatric condition was guarded based on the intensity of his mental symptoms.  The 2010 contract VA examiner commented that effects of PTSD symptoms on the Veteran's employment and overall quality of life included social isolation.  He worked for himself preparing trees but said he would be more successful if he could "deal with others differently."  Mentally, there were no difficulties performing activities of daily living.  

During the 2010 VA examination the Veteran's PTSD symptoms were consistent with the 2009 VA examination.  The Veteran had additional symptoms of an inability to recall an aspect of the trauma and a sense of a foreshortened future.  He was assigned a reduced GAF score of 45.  

The Veteran's subjective complaints of symptoms in 2010 were consistent with the 2009 VA examination.  He alternatively reported his marital relationship was tense and his relationship with his kids was fair to good.  The Veteran elaborated his daily function was affected by feelings of being exhausted and overwhelmed, not just tired.  He endorsed having thoughts of assaulting others when they talked to him.  There was a history of suicide attempts; the Veteran held a gun to his head a couple of times and wanted to kill himself by jumping but a friend talked him out of it.  The Veteran was not seeking treatment for his condition and did have any emergency room visits for psychiatric problems.

The 2010 mental status examination also had similar symptoms as the 2009 VA examination.  His affect and mood included an additional report of explosive anger instead of sadness.  The Veteran reported intermittent episodes of anger and rage.  The Veteran maintained good eye contact.  He became easily distracted and could spell word forward but made errors when spelling it backward.  Panic attacks were present and occurred less than once per week.  There were signs of suspiciousness because he did not trust others.  There were no delusions observed.  Memory had mild impairment.  Homicidal ideation was present including thoughts of hurting others such as punching them without any apparent reason.  He retreated from situations or people which triggered his symptoms by isolating himself.  He did not want to kill anybody.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as being isolative, anxious and angry most of the time, having decreased concentration, decreased memory and social withdrawal.  

The Veteran presented for a VA PTSD examination in November 2012.  The Veteran's level of occupational and social impairment was described as deficient in most areas such as work, school, family relations, judgment, thinking and/or mood.  The occupational and social impairment was attributable to PTSD.  The symptoms of PTSD were consistent with the 2009 VA examination without a report of difficulty concentrating or intense psychological distress at exposure cues that symbolized an aspect of the traumatic event.  The Veteran's symptoms were anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

During the 2012 VA examination the Veteran reported consistent subjective symptoms.  He reported his 45 year marriage had a good relationship.  He assisted his wife with her Christmas tree business.  The Veteran reported fleeting thoughts of suicide with one occasion of suicidal thinking over the past year.  He denied plans or intentions of self-harm.  Although the Veteran had thoughts to injure self or others, there was no imminent threat at the time of the examination.  The VA examiner noted the risk of harm was mild but he felt the Veteran should be followed up on a regular basis and assessed regularly for lethality.

The Veteran testified during a November 2013 Board hearing.  The Veteran's representative argued the Veteran was entitled to a rating of at least 70 percent based on his symptoms.  The Veteran reported his employment was affected because after one year working, anger issues caused problems.  He helps his son with a tree farm as a hobby.  He has had several issues with the police and sometimes they don't report it because they know him and just talk to him.  

The Veteran's wife also testified during the 2013 hearing.  She explained the Veteran had to face the door when eating at a restaurant.  Several years prior to the hearing the Veteran was so upset he was going to shoot himself and she had to call the police.  She did not call the police every time he blew up because she did not want him in jail and they live in a small town and it would be in the newspaper.  The Veteran's wife previously owned a store and the Veteran assisted but he did not work with customers because there was a chance he would blow up.  They now own a tree farm that her son runs and the Veteran helps him. 

VA treatment records and private treatment records are consistent with the findings of the VA examinations.  The Veteran reported having a history of suicidal ideation and has been assessed with anxiety, stress, mild anxiety and irritability.  

      Analysis 

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran and his family regarding the impact of his PTSD on his occupational and social impairment.  
The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas such as work and family relations, occasional suicidal ideation (with no plan or attempt), anxiety, nightmares, difficulty sleeping, irritability, markedly diminished participation in activities, exaggerated startle response, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work-like setting), and the inability to establish and maintain effective relationships.  

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected moderate to serious symptomology.  The scores do not support a disability picture associated with 100 percent rating but instead are consistent with the disability picture associated with the 70 percent rating.  

The Board has considered lay statements from the Veteran and his family regarding his symptoms.  The Board finds the Veteran and his wife's testimony regarding his behavior to be both competent and credible.  The Board finds his symptoms such as hypervigilance, impaired impulse control with unprovoked irritability and periods of violence, difficulty adapting to stressful situations at work and an inability to establish and maintain effective relationships, all are contemplated by the 70 percent rating criteria.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran has remained married for over four decades and has reported a good relationship with his son, and at times with his daughter.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has had suicidal ideation, a suicide attempt in the past and uncontrolled anger marked by violence and domestic abuse.  However, during all three VA examinations on appeal the Veteran was not found to be a persistent danger of hurting self or others.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Overall, the constellation of symptoms associated with the Veteran's PTSD does not correspond to the assignment of a 100 percent disability rating.

      Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports unprovoked irritability with periods of violence, outbursts of anger, sleep impairment, intrusive memories, hypervigilance, startle response, nightmares and isolation, all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the theory of service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for chronic diseases manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)).

      Analysis 

The Veteran seeks entitlement to service connection for sleep apnea.  He contends that he had symptoms of sleep impairment during his period of service that mark the onset of his sleep apnea.

The Veteran has a current diagnosis of obstructive sleep apnea.  See February 2007 private polysomnography report.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep apnea had an onset in service or is otherwise related to his period of service.

A highly probative medical opinion was provided by a VA contract physician in November 2012.  The claims file including VA treatment records were reviewed.  The VA contract physician opined the claimed condition was less likely than not, incurred in or caused by the claimed in-service injury, event or illness.  The physician's rationale cited pertinent medical evidence from the record.  In a private treatment record from April 2010 the Veteran was noted to have mild obstructive sleep apnea diagnosed by a sleep study in February 2007.  The Veteran stated he had problems with chest pain in addition to dyspnea, dizziness and fatigue in the military and he believed his sleep apnea likely occurred in the military service.  His sleep study performed in February 2007 showed a picture of mixed obstructive and central sleep apnea.  A review of his service treatment records showed no documentation of sleep apnea diagnosis or symptoms characteristic of sleep apnea.  In a physical examination in March 1983 the Veteran complained of having dizziness without loss of consciousness and no specific diagnosis was given for his complaint of dizziness.  The Veteran also marked "no" when asked if he had "frequent trouble sleeping."  The examiner noted that common features in patients with sleep apnea, such as loud snoring, disrupted sleep, and nocturnal gasping and choking, witnessed apnea, daytime sleepiness and fatigue were not evident in his service treatment records.  The physician opined the Veteran's current mild sleep disorder, diagnosed more than twenty years after his active military service, was less likely than not due to or the result of his military service.  

A positive opinion was provided by the Veteran's physician assistant in April 2010 in response to the Veteran's report of symptoms during service.  The physician's assistant opined it was possible the Veteran could have had sleep apnea during his military service.  The medical professional explained that sleep apnea could have a lifetime presentation and there were young people in their teens and twenties with a diagnosis of obstructive sleep apnea related to their oropharyngeal structure.  

The physician's assistant's opinion weighs in favor of the claim; however, the Board finds this of lesser probative value than the November 2012 contract VA medical opinion conducted in November 2012, as discussed below.  The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

With respect to whether the Veteran's sleep apnea onset during service, the Board finds that the opinion of the November 2012 VA contract physician is of greater probative value than the April 2010 primary care physician's assistant.  Although not disparaging the qualifications of the April 2010 medical professional, as a physician's assistant, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the November 2012 VA contract physician, a medical doctor.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, medical opinions express in speculative language to not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The opinion of the private physician's assistant ("it is possible that he could have had sleep apnea during his military stint") is couched in language too speculative to be highly probative.  Accordingly, the Board finds that the April 2010 private opinion is of less probative value than the November 2012 VA contract opinion with respect to the etiology of the Veteran's sleep apnea.

As observed by the November 2012 VA examiner, post service treatment records show the Veteran did not have complaints or treatment of sleep trouble until 2001.  The lack of complaints or diagnosis of sleep apnea for nearly two decades after service weighs against a finding that sleep apnea onset in service.  

Shortly after service in December 1985, the Veteran was provided a VA examination regarding a separate claim of service connection for dizziness.  The Veteran explained that during in service periods of high stress he had poor eating and sleeping habits and at times he became dizzy.  However, the complaints of sleeping trouble were made in the context of the Veteran's lifestyle as opposed to physical trouble sleeping.  Further, the VA examiner determined there was no disease or disability.  The 1985 VA examination does not support a finding that sleep apnea onset in service.

The Veteran's service treatment records are absent any treatment or diagnosis of sleep apnea.  The Board notes the Veteran's contention that his endorsed symptoms of dizziness on April 1981 and March 1983 VA Reports of Medical history represented early manifestations of his condition.  Nevertheless, the Veteran contemporaneously denied symptoms of frequent trouble sleeping while endorsing symptoms of dizziness and in two subsequent reports the Veteran denied both dizziness and frequent trouble sleeping.  See July 1984 and 1985 VA Reports of Medical History.  The Board finds that the Veteran's contemporaneous and subsequent denials of frequent trouble sleeping weigh against a finding that the Veteran's sleep apnea onset during service.  

The Board has considered the positive lay statements provided by the Veteran and his wife.  He contends symptoms of dizziness, dyspnea, and chest pain were present during service and were manifestations of sleep apnea.  He explained a lack of oxygen to his brain was a symptom of sleep apnea which was reflected in his reports of dizziness in-service.  The Veteran's wife testified during the November 2013 Board hearing that the Veteran had trouble sleeping since they were married in 1967 with heavy snoring and tossing and turning.  The Board acknowledges the lay assertions that the Veteran's obstructive sleep apnea was caused by his military service.  Certainly, the Veteran and his wife can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of dizziness, chest pain, shortness of breath, and other observable problems such as tossing and turning and snoring, and the assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, they are not competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the January 2011 contract VA physician, a medical professional, who considered the Veteran's lay reports as to his sleep problems.  Additionally, the physician based his opinion on a review the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching his conclusion that it was less likely than not that the current obstructive sleep apnea was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board has reviewed the evidence of record as a whole and considered the negative medical opinion provided by the 2012 VA contract physician, the positive 2010 opinion provided by a private medical professional, STRs and positive lay statements provided by the Veteran and his wife.  There is no equipoise in the evidence, and no doubt to be resolved.  Service connection for sleep apnea is not warranted.  


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for sleep apnea is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


